Citation Nr: 0304230	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  00-10 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder. 


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from July 1970 to August 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in December 
1999 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky, which denied (as not 
well grounded) service connection for a personality disorder 
and an acquired psychiatric disorder.  

The Board issued a decision in April 2001 which denied an 
appeal for service connection for a personality disorder; 
however, the April 2001 Board decision failed to address the 
appeal for service connection for an acquired psychiatric 
disorder (other than personality disorder).  In an August 
2002 order, the United States Court of Appeals for Veterans 
Claims (Court) upheld that portion of the Board decision that 
denied an appeal for service connection for a personality 
disorder, but vacated and remanded the April 2001 Board 
decision to the extent that it failed to address the issue of 
entitlement to service connection for a mental disability.  
The Joint Motion for Partial Remand and to Stay Proceedings 
supporting the Court's order reflects that the April 2001 
Board decision was vacated and remanded for the Board to 
adjudicate the veteran's reasonably raised claim of 
entitlement to service connection for a mental disability, 
and to afford the veteran a personal hearing before the Board 
that he had previously requested.  

The April 2001 Board decision remanded other issues to the RO 
for additional development, including VA examinations, 
consideration of the provisions of the Veterans Claims 
Assistance Act of 2000, and readjudication of these claims.  
The issues remanded were entitlement to service connection 
for: a disability manifested by a high temperature, a right 
foot disorder, low back pain (status post lumbar fusion), 
treated carious teeth (numbers 7, 8, 9, and 14), right knee 
disability, and hepatitis B and C infection.


REMAND

In an August 2000 VA Form 9, the veteran checked the block to 
indicate a request for a personal hearing before a member of 
the Board at the local VA office, otherwise known as a travel 
Board hearing.  The Joint Motion for Partial Remand and to 
Stay Proceedings supporting the Court's order reflects that 
the April 2001 Board decision was vacated and remanded in 
part to afford the veteran a personal hearing before a member 
of the Board that he had previously requested (on the issue 
of entitlement to service connection for a mental disability 
other than a personality disorder).  

In order to comply with the Court's order, to give the 
veteran every consideration with respect to the present 
appeal, and to ensure due process, this case is REMANDED for 
the following action:

The RO should schedule the veteran for a 
personal hearing before a Member of the 
Board at the RO at the next available 
opportunity.

The purpose of this REMAND is to afford the veteran due 
process.  The Board does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable, at this 
time.  The veteran and his representative are free to submit 
any additional evidence and/or argument they desire to have 
considered in connection with his current appeal.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Quarles v. 
Derwinski,  3 Vet. App. 129 (1992).



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).


